McCOY, J.
In this case plaintiff in the court below, who is respondent in this court, brought suit against defendant, the appellant, to recover upon a promissory note. Defendant answered, admitting the execution and delivery of the note, and *31pleaded a failure of consideration and mistake in the execution thereof. Verdict and judgment were in fávor of plaintiff.
No motion for a directed verdict was made by appellant, neither is the action of the trial court in overruling appellant’s motion for a new trial assigned as error; hence, under the former decisions of this court, the sufficiency of the evidence to sustain the verdict will not be reviewed. Certain portions of the instructions of the court were excepted to, but an inspection of the record does not show any error therein. Many objections to the reception and rejection of testimony are assigned as error, but there appears to be no merit in any of these assignments.
Finding no error in the record, the judgment of the circuit court is affirmed.